CONCURRING OPINION.
I concur in the result reached in the opinion herein, but conclude that, to avoid what might otherwise appear as conflict, the case at bar should be distinguished from Kingsland v. Missouri State Life Insurance Co., 66 S.W.2d 959.
In the Kingsland case this court held that a cause of action, based on an insurance contract that had been completely terminated, could not be maintained after the complete termination, unless the cause of action existed prior to termination.
The contract in the Kingsland case is vitally different from the contract in the case at bar, in that the Kingsland contract restricts the payment for total disability period of six months and further limits the payment as conditioned to payment from the amount of insurance in force when proof of six months total disability is possible. In other words, the language of the Kingsland contract could not be *Page 496 
construed as extending liability beyond the fixed date of termination of the policy, and, as the policy had expired prior to the contingency of liability as expressed in the contract no cause of action existed.
In the opinion in the Kingsland case, this court was passing upon the contract then before us and there was no intent to assert that an insurance contract by its terms could not extend the liability of the company to contingencies or results that might manifest after the date of expiration. Our opinion in that case does assert that when the contract by its terms restricts the liability of the company to contingencies or results consummating with the period of the life of the policy, that it follows that contingencies happening after the termination cannot be the basis of cause of action.
I have carefully read the contract in the case at bar and conclude that a fair interpretation of the contract presents that there is contemplated liability for and total disability that consummates within the life of the policy and that the liability is not restricted to the termination of the term of the policy. In other words, there is nothing in the contract in issue restricting payment to insurance in force at the termination of the contract.
As there is evidence in the case at bar from which it may be inferred that plaintiff became totally disabled during the term of the contract, and, as I conclude that liability, under the terms of the contract here in issue, attaches when total disability occurs at any time after the date of the contract and within the full period of the contract, and, as I further conclude that under the terms of the contract in issue the six months period of disability is not a prerequisite to liability and is but a limitation as to time for full development of issue of fact, I therefore concur in the conclusion reached.